Citation Nr: 1509157	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  12-27 368A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES
 
1.  What evaluation is warranted for coronary artery disease prior to November 21, 2012?
 
2.  What evaluation is warranted for coronary artery disease since November 21, 2012?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
Veteran and Spouse
 
 
ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from March 1970 to October 1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  That decision granted entitlement to service connection for coronary artery disease and assigned a 10 percent rating, effective August 31, 2010.  

A June 2012 rating decision increased the rating to 60 percent, effective December 16, 2010.  Because one year had not elapsed between the April 2012 rating decision assigning the initial rating and the July 2012 Notice of Disagreement, the Board will treat the claim as an appeal to the initially assigned rating.  
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing was created and associated with the claims file.  
 
A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some VA treatment records are located in the Veterans Benefits Management System and the Veteran's hearing transcript is located in Virtual VA.  
 
 

FINDINGS OF FACT
 
1.  Prior to November 21, 2012, the Veteran's coronary artery disease was manifested by a workload of between 3 and 5 metabolic equivalents resulting in dyspnea, fatigue, angina, and dizziness.  
 
2.  Since November 21, 2012, the Veteran's coronary artery disease has been manifested by a workload of between 1 and 3 metabolic equivalents resulting in dyspnea, fatigue, and angina.  
 
 
CONCLUSIONS OF LAW
 
1.  Prior to November 21, 2012, the Veteran's coronary artery disease met the criteria for a 60 percent rating, but no higher.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4,100, 4.104, Diagnostic Code 7005 (2014).
 
2.  Since November 21, 2012, the Veteran's coronary artery disease has met the criteria for a 100 percent rating.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.114, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4,100, 4.104, Diagnostic Code 7005.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Duties to Notify and Assist
 
As this is an appeal arising from the initial grant of service connection VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006).  The Veteran has not argued otherwise.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in May, September  and November 2012.  There is no additional evidence that need be obtained.  
 
Increased Ratings
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  
 
Under the schedule of ratings for the cardiovascular system, a 60 percent rating is assigned when coronary artery disease causes more than one episode of acute congestive heart failure in the past year, or; when a workload greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents results in dyspnea, fatigue, angina, dizziness, or syncope, or; when left ventricular dysfunction with an ejection fraction of 30 to 50 percent is shown.  38 C.F.R. § 4.104, Diagnostic Code 7005.  
 
A 100 percent evaluation is assigned when there is chronic congestive heart failure, or; a workload of 3 metabolic equivalents or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  
 
One metabolic equivalent is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of metabolic equivalents at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of metabolic equivalent by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in metabolic equivalents and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2).
 
In April 2012 VA received an ischemic heart disease disability benefits questionnaire from Dr. M.S.K.  He stated that the Veteran reported angina at 1 to 3 metabolic equivalents.   The examiner noted that he had not seen the Veteran since May 2007.  
 
The Veteran was afforded VA examination in May 2012.  There, Dr. R.M.S. noted a history of percutaneous coronary intervention and myocardial infarction.  The examination found the Veteran reported symptoms of dyspnea, fatigue, angina, and dizziness between 3 and 5 metabolic equivalents.  An echocardiogram the same month showed an ejection fraction of 55 percent.  The echocardiogram revealed normal left ventricular function. 
 
At a September 2012 general VA examination, the Veteran was noted to be limited to sedentary activities due to his coronary artery disease.  The examiner stated the Veteran had recurring angina symptoms and chest pain upon any exertion or walking short distances.  
 
The Veteran was afforded another VA examination on November 21, 2012.  There, Dr. T.M. found that at 1 to 3 metabolic equivalents, the appellant reported dyspnea, fatigue, and angina.  The ejection fraction was 60% and the examiner stated that the Veteran's exertional dyspnea and angina affected his ability to work.  In an August 2013 clarification, Dr. T.M. stated that the Veteran had Grade III angina on the Canadian Cardiovascular Society scale.  The scale describes Grade III as "[M]arked limitation of ordinary physical activity.  Walking one or two blocks on the level and climbing one flight of stairs in normal conditions and at normal pace."  Dr. T.M. also noted that the Veteran's nonservice connected chronic obstructive pulmonary disorder was mild.  
 
The Veteran has submitted lay statements and testimony.  He and his wife described how he tired easily with chores, suffered shortness of breath and chest pain, and that he often took nitroglycerin during the day.  The Veteran testified that he became tired just walking 125 feet to his mailbox each day and the 60 feet to the videoconference hearing room at the RO.  
 
The Veteran and his wife are competent and credible to describe his symptoms as they are something they have personally experienced or seen and have consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). They are not, however, competent to state that shortness of breath is due to heart disease as opposed to another disorder.  Moreover, as lay persons untrained in the field of medicine they are not competent to state the appellant's workload expressed in metabolic equivalents. 
 
Staged ratings are applicable as the Veteran's symptoms have worsened during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
Prior to November 21, 2012, the Veteran's coronary artery disease was manifested by symptoms such as dyspnea, fatigue, angina, and dizziness between 3 and 5 metabolic equivalents and an ejection fraction of 55 percent.  Dr. M.S.K.'s January 2012 record has little probative value as he had not seen the Veteran since May 2007 prior to his filling out the disability benefits questionnaire.  Therefore, the Board believes a 60 percent rating, but no higher, is proper.  
 
Since the November 21, 2012 VA examination, however, the Veteran's coronary artery disease was manifested by symptoms such as dyspnea, fatigue, and angina at 1 to 3 metabolic equivalents, an ejection fraction of 60 percent, and exertional dyspnea and angina affecting his ability to work.  The Veteran also had Grade III angina on the Canadian Cardiovascular Society scale.  Competent lay statements showed symptoms such as tiring easily from short walks and chest pain.  Based on the Veteran's symptoms at 1 to 3 metabolic equivalents, the Board finds that a 100 percent rating is warranted from November 21, 2012.   
 
The Board considered whether the Veteran's disability warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  
 
In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has dyspnea, fatigue, and angina at 1 to 3 metabolic equivalents, an ejection fraction at 60 percent and exertional dyspnea and angina affecting his ability to work.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 70005.  The regulations and case law expressly consider each of these symptoms.  In other words, Diagnostic Code 70005 adequately contemplates all of the Veteran's symptoms.  Therefore, as the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  
 

ORDER
 
Entitlement to a 60 percent rating for coronary artery disease from August 31, 2010 to November 21, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.  
 
Entitlement to a 100 percent rating for coronary artery disease since November 21, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.  .  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


